Exhibit 10.21
AFFILIATED COMPUTER SERVICES, INC.
CLASS A COMMON STOCK
NOTICE OF STOCK OPTION GRANT
WITHIN CANADA (QUEBEC) TO
[NAME OF OPTIONEE]


 
      You have been granted an option to purchase Class A Common Stock of
Affiliated Computer Services, Inc. (the “Company”) as follows:

         
 
  Option Number   ___
 
       
 
  Date of Grant   ___
 
       
 
  Number of Shares   ___
 
       
 
  Option Price Per Share   $___
 
       
 
  Term/Expiration Date   Earlier of 10 years from the Date of Grant or 90 days
after termination of employment for any reason other than Retirement.
 
       
 
  Vesting Schedule   [60% as of the date that is three years after the Date of
Grant, and 20% annually on each anniversary of the Date of Grant thereafter,]
[20% as of the date that is one year after the Date of Grant, and 20% annually
on each anniversary of the Date of Grant thereafter,] or earlier in certain
events as expressly provided in the Stock Option Agreement and 2007 Equity
Incentive Plan.
 
       
 
  Exercise Schedule   Options may be exercised on or after the date of vesting
and until the expiration date.

By your signature and the signature of the Company’s representative below, you
and the Company agree that this option is granted under and governed by the
terms and conditions of the Stock Option Agreement and the Company’s 2007 Equity
Incentive Plan attached hereto as Exhibit “A” and Exhibit “B”, respectively and
made a part of this document.

                  AFFILIATED COMPUTER SERVICES, INC.       OPTIONEE:    
 
               
BY:
               
 
 
 
TAS PANOS      
 
[NAME OF OPTIONEE]    
 
  EXECUTIVE VICE PRESIDENT & GENERAL COUNSEL            

 



--------------------------------------------------------------------------------



 



The parties acknowledge that it is their express wish that the present
agreement, as well as all documents, notices, and legal proceedings entered
into, given, or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de la présente
convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaries intentées, directement ou indirectement, relativement à ou suite à
la présente convention.

                  AFFILIATED COMPUTER SERVICES, INC.       OPTIONEE:    
 
               
BY:
               
 
 
 
TAS PANOS      
 
[NAME OF OPTIONEE]    
 
  EXECUTIVE VICE PRESIDENT & GENERAL COUNSEL            

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
AFFILIATED COMPUTER SERVICES, INC.
STOCK OPTION AGREEMENT FOR CANADA
(Quebec)
     THIS STOCK OPTION AGREEMENT (this “Agreement”), effective as of the date of
the Award shall, along with the Plan (as hereafter defined), govern the terms of
the Notice of Nonstatutory Stock Option Grant (“Notice of Grant”) by and between
Affiliated Computer Services, Inc., a Delaware corporation (the “Company”), and
the person (“Optionee”) to whom an option has been granted as identified in the
grant header information set forth above the Notice of Grant (the information
set forth in the grant header is hereinafter referred to as “Grant
Information”). Capitalized terms not otherwise defined in this Agreement have
the meanings ascribed to such terms in the Plan.
WITNESSETH
     WHEREAS, the Company has adopted the Affiliated Computer Services 2007
Equity Incentive Plan (the “Plan”), which provides for the grant of stock
options to certain selected Non-Employee Directors, Employees and Consultants of
the Company or its subsidiaries with respect to shares of the Company’s Class A
Common Stock, par value $.01 per share (“Common Stock”);
     WHEREAS, the stock options provided for under the Plan are intended to
comply with the requirements of Rule 16b-3 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”); and
     WHEREAS, the Company has selected Optionee to participate in the Plan and
desires to award to Optionee the stock option described in this Agreement.
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements herein contained, as an inducement to Optionee to
continue as a Non-Employee Director, Employee or Consultant of the Company or
its subsidiaries and to promote the success of the business of the Company and
its subsidiaries, the parties hereby agree as follows:
     1. Grant of Option. The Company hereby grants to Optionee, upon the terms
and subject to the conditions, limitations and restrictions set forth in this
Agreement, the Plan (which Plan is incorporated herein by reference), and the
Notice of Grant effective as of the date of the Award (“Award Date”) as set
forth in the Grant Information, an option (the “Option”) to acquire a total
number of shares of Common Stock (the “Shares”) and at the exercise price per
share set forth in the Grant Information, such grant to be effective as of the
Award Date. The Shares of Common Stock subject to the Option shall vest in
accordance with the vesting schedule (the “Vesting Schedule”) set forth in the
Grant Information and shall be exercisable in accordance with the exercise
schedule (the “Exercise Schedule”) set forth in the Grant Information. If
designated an Incentive Stock Option, this Option is intended to qualify as an
Incentive Stock Option as defined in Section 422 of the Code.
Exhibit “A”
Affiliated Computer Services, Inc.
Stock Option Agreement (Quebec) — Page 1 of 6

 



--------------------------------------------------------------------------------



 



     2. Exercise of Option. This Option shall be exercisable during its term in
accordance with the Exercise Schedule and with the provisions of Section 9 of
the Plan as follows:
          (i) Right to Exercise.
               (a) The Option may not be exercised for a fraction of share.
               (b) In the event of the Optionee’s death, disability or other
termination of employment, the exercisability of the Option is governed by
Sections 9 and 11 of the Plan, subject to the limitation contained in
subsections (c) and (d) of this Section 2(i).
               (c) In no event may the Option be exercised after the date of
expiration of the term of the Option as set forth in the Grant Information.
               (d) The Option may be exercised only with respect to the vested
portion thereof in accordance with the Grant Information.
          (ii) Method of Exercise. The Option shall be exercisable by written
notice, which notice shall state Optionee’s election to exercise the Option and
the number of Shares in respect of which the Option is being exercised. Such
written notice shall be signed by Optionee and shall be delivered in person or
by certified mail to the Secretary of the Company. The written notice shall be
accompanied by payment of the exercise price payment by the Optionee and any
income tax withholding obligation imposed on the Company or any Subsidiary and
the Optionee’s share of social insurance, if any (or evidence satisfactory to
the Company that such arrangements have been made to ensure that such amounts
will be reimbursed to the Company or any Subsidiary). An Option shall be deemed
to be exercised when written notice of such exercise has been received by the
Company in accordance with the terms of the Option by the person entitled to
exercise the Option and full payment for the Shares with respect to which the
Option is exercised (and applicable tax, social insurance, and other withholding
(or evidence of such arrangements described in the previous sentence)) has been
received by the Company. Full payment may, as authorized by the Administrator,
consist of any consideration and method of payment allowable under Section 8(b)
of the Plan. Until the issuance (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company) of
the stock certificate (or book entry shares) evidencing such Shares, no right to
vote or receive dividends or any other rights as a stockholder shall exist with
respect to the Optioned Stock, notwithstanding the exercise of the Option. The
Company shall issue (or cause to be issued) such stock certificate (or book
entry shares) promptly upon exercise of the Option. No adjustment will be made
for a dividend or other right for which the record date is prior to the date the
stock certificates (or book entry shares) are issued, except as provided in
Section 14 of the Plan.
     3. Method of Payment. Payment of the exercise price shall be made in cash
or, as determined by the Administrator, in accordance with the terms and
conditions of the Plan, including by check, promissory note or other Shares. In
the event the payment is made in other Shares, then
Exhibit “A”
Affiliated Computer Services, Inc.
Stock Option Agreement (Quebec) — Page 2 of 6

 



--------------------------------------------------------------------------------



 



such other Shares that have a Fair Market Value on the date of payment equal to
the aggregate exercise price of the Optioned Stock with respect to which the
Option is being exercised, provided, however, that if such Shares (A) were
acquired upon exercise of a compensatory stock option, the Optionee has held
such Shares for more than six months on the date of surrender, or (B) were not
acquired upon exercise of a compensatory stock option, such Shares were not
acquired directly or indirectly from the Company. No Shares may be issued by the
Company until Optionee makes full payment to the Company of the applicable
exercise price and applicable tax and other withholdings.
     4. Restrictions on Exercise. This Option may not be exercised if the
issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any applicable
federal or state securities or other law or regulation. As a condition to the
exercise of this Option, the Company may require Optionee to make any
representation and warranty to the Company as may be required by any applicable
law or regulation.
          5. Termination of Employment. In the event of termination of an
Optionee’s consulting relationship (in the case of a Consultant), Continuous
Status as an Employee (in the case of an Employee) or status as a Non-Employee
Director of the Company, subject to Section 11 of the Plan:
          (i) in the case of Incentive Stock Options, an Optionee may exercise
Options that are vested at the date of termination to the extent and subject to
the provisions of this Agreement, but in no event later than three months after
the date of termination or, if earlier, the expiration date of the Option as set
forth in the Grant Information; and
          (ii) in the case of Nonstatutory Stock Options, an Optionee may
exercise Options that are vested at the time of termination to the extent and
subject to the provisions of this Agreement, but in no event later than six
months after the date of termination or, if earlier, the expiration date of the
Option as set forth in the Grant Information.
To the extent that an Optionee is not entitled to exercise an Option at the date
of termination or does not exercise such Option to the extent so entitled within
the time specified in this Section 5, the Option shall terminate.
     6. Death of Optionee. In the event of the death of an Optionee, an Option
may be exercised by the estate of the Optionee, or by a person who acquired the
right to exercise such Option by bequest or inheritance or by reason of the
death of the Optionee, according to its terms, but in no event later than the
expiration date of the Option as set forth in the Grant Information, and only to
the extent that the Optionee was entitled to exercise the Option at the date of
death. To the extent that an Optionee is not entitled to exercise an Option at
the date of the Optionee’s death, such unvested portion of the Option shall
terminate.
     7. Termination for Cause. If a Participant’s employment with the Company or
any Subsidiary shall be terminated for Cause, such Participant’s right to any
further payments, vesting or exercisability with respect to any Award, including
any vested Awards, shall
Exhibit “A”
Affiliated Computer Services, Inc.
Stock Option Agreement (Quebec) — Page 3 of 6

 



--------------------------------------------------------------------------------



 



terminate in its entirety. “Cause” means termination of Participant’s employment
for “cause” as defined in any employment or severance agreement the Participant
may have with the Company or a Subsidiary or, if no such agreement exists,
unless otherwise provided in this Agreement, “cause” means (a) conviction or
pleading guilty or no contest to any crime (whether or not involving the Company
or any of its Subsidiaries) constituting a felony in the jurisdiction involved;
(b) engaging in any substantiated act involving moral turpitude; (c) engaging in
any act which, in each case, subjects, or if generally known would subject, the
Company or any of its Subsidiaries to public ridicule or embarrassment;
(d) material violation of the Company’s or any of its Subsidiaries’ policies,
including, without limitation, those relating to sexual harassment or the
disclosure or misuse of confidential information; (e) serious neglect or
misconduct in the performance of the Participant’s duties for the Company or any
of its Subsidiaries or willful or repeated failure or refusal to perform such
duties; in each case as determined by the Committee, which determination will be
final, binding and conclusive. With respect to any Participant residing outside
of the United States, the Committee may revise the definition of “Cause” as
appropriate to conform to the laws of the applicable non-U.S. jurisdiction.
     8. Vesting of Option Upon Change of Control. If the Company undergoes a
change of control, as defined in the next sentence, then all outstanding Options
and Stock Appreciation Rights, whether or not such Options or Stock Appreciation
Rights are vested at such time, shall become vested and exercisable, effective
the day immediately prior to such change of control. For purposes of the
preceding sentence, a change of control shall occur if the Company is merged,
consolidated or reorganized into or with another person, entity or group of
entities under common control or if a majority of the outstanding capital stock
or all or substantially all of the assets of the Company are sold to any other
person, entity or group of entities under common control and as a result of such
merger, consolidation, reorganization or sale of capital stock or assets, more
than fifty percent (50%) of the combined voting power of the then outstanding
voting securities of the surviving person or entity immediately after such
transaction are held in the aggregate by a person, entity or group of entities
under common control who beneficially owned less than fifty percent (50%) of the
combined voting power of the Company prior to such transaction. Notwithstanding
the foregoing, the following shall not constitute or result in a change of
control for purposes of this Section 8:
          (i) any transaction that is effected by the Company for the purposes
of internal corporate restructuring of the Company and its affiliated companies,
which results in any or all of the combined voting power of the voting
securities of the Company being held by an entity affiliated with the Company
immediately prior to such transaction, or
          (ii) any transaction or series of transactions, which results in the
ownership by Darwin Deason, and/or any person, entity or group of entities that
he controls, of more than fifty percent (50%) of the combined voting power of
the Company.
     9. Non-Transferability of Option. Awards may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent and distribution and Options may be exercised,
during the lifetime of the Optionee, only by the Optionee.
Exhibit “A”
Affiliated Computer Services, Inc.
Stock Option Agreement (Quebec) — Page 4 of 6

 



--------------------------------------------------------------------------------



 



     10. Term of Option. The term of each Option shall be the term stated in the
Grant Information, provided, however, that no Option granted under the Plan
shall be exercisable after the expiration of 10 years from the date such Option
is granted or such shorter period as may be provided in this Agreement. In the
case of an Incentive Stock Option granted to an Optionee who, at the time the
Incentive Stock Option is granted, owns stock representing more than 10 percent
of the total combined voting power of all classes of stock of the Company or any
Parent or Subsidiary, the Incentive Stock Option shall not be exercisable after
the expiration of five years from the date such Option is granted or such
shorter period as may be provided in this Agreement.
     11. Tax Consequences. The Optionee acknowledges receipt of a copy of the
prospectus relating to the offering of securities registered with the U.S.
Securities and Exchange Commission on Form S-8, which prospectus includes a
Canadian prospectus supplement and brief summary as of the date of this
Agreement of some of the Canadian tax consequences of exercise of the Option and
the disposition of the Shares. SUCH SUMMARY IS NECESSARILY INCOMPLETE, AND THE
TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. OPTIONEE SHOULD CONSULT A TAX
ADVISER BEFORE EXERCISING THE OPTION OR DISPOSING OF THE SHARES.
     12. Protection of Personal Data. The Optionee hereby authorizes the Company
and any Parent or Subsidiary, and their representatives, to discuss with and
obtain all relevant information from all personnel, professional or not,
involved in the administration and operation of the Plan. The Optionee further
authorizes the Company and any Parent or Subsidiary, and their representatives,
to disclose and discuss the Plan and such relevant information with their
advisers. The Optionee further authorizes the Company and any Parent or
Subsidiary to record such relevant information and to keep such information in
Optionee’s file.
     13. Relationship with Contract of Employment. The Optionee hereby
acknowledges and agrees that:
          (i) the grant of the Option is not part of the Optionee’s compensation
or contract of employment and the Optionee does not have any right to future
grants of stock options under this or any other plan; the rights and obligations
of the Optionee under the terms of his or her contract of employment with the
Company or any Parent or Subsidiary are not affected by the grant of the Option;
          (ii) rights relating to the exercise of vested options are determined
as of the earlier of the date the Optionee’s employment terminates and the date
that notice of termination is provided to the Optionee; no rights shall accrue
to the Optionee under the Plan or this Agreement during any contractual or
deemed reasonable notice period;
          (iii) the rights granted to the Optionee upon the grant of the Option
shall not afford the Optionee any rights to compensation or damages in
consequence of the loss or termination of his or her office or employment with
the Company or any Parent or Subsidiary for any reason whatsoever; and
Exhibit “A”
Affiliated Computer Services, Inc.
Stock Option Agreement (Quebec) — Page 5 of 6

 



--------------------------------------------------------------------------------



 



          (iv) the Optionee hereby waives any and all rights to compensation or
damages for any loss or potential loss in consequence of the loss or termination
of his or her office or employment with the Company or any Parent or Subsidiary
for any reason whatsoever (including, without limitation, any breach of contract
by the Optionee’s Employer) insofar as those rights arise or may arise from his
or her ceasing to have rights under or be entitled to exercise any option under
the Plan as a result of such termination or from the loss of diminution in value
of such rights or entitlements.
     14. Receipt of Plan; Understanding of Terms. Optionee acknowledges receipt
of a copy of the Plan and certain information related thereto and represents
that he or she is familiar with the terms and provisions thereof, and hereby
accepts this Agreement and the Option subject to all of the terms and provisions
thereof. Optionee has reviewed the Plan and this Agreement in their entirety,
has had an opportunity to obtain the advice of counsel prior to executing this
Agreement and fully understands all provisions relating to the Option. Optionee
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Board upon any questions arising under the Plan.
OPTIONEE ACKNOWLEDGES AND AGREES THAT, WITH RESPECT TO SHARES NOT VESTED AS OF
THE EFFECTIVE DATE OF THIS AGREEMENT, THE VESTING OF SHARES PURSUANT TO THE
OPTION HEREOF IS EARNED ONLY BY CONTINUING CONSULTANCY OR SERVICE AS A
NON-EMPLOYEE DIRECTOR, OR EMPLOYMENT AT THE WILL OF THE COMPANY (NOT THROUGH THE
ACT OF BEING HIRED OR ELECTED AS A NON-EMPLOYEE DIRECTOR, BEING GRANTED THIS
OPTION OR ACQUIRING SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES
THAT NOTHING IN THIS AGREEMENT, NOR IN THE COMPANY’S 2007 EQUITY INCENTIVE PLAN,
WHICH IS INCORPORATED HEREIN BY REFERENCE, SHALL CONFER UPON OPTIONEE ANY RIGHT
WITH RESPECT TO THE CONTINUATION OF OPTIONEE’S EMPLOYMENT, DIRECTORSHIP OR
CONSULTANCY BY THE COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH OPTIONEE’S
RIGHT OR THE COMPANY’S, AND/OR THE SHAREHOLDERS’, OF THE COMPANY, AND/OR THE
DIRECTORS’ OF THE COMPANY RIGHT TO TERMINATE OPTIONEE’S EMPLOYMENT OR
CONSULTANCY AT ANY TIME, WITH OR WITHOUT CAUSE.
     Optionee acknowledges receipt of a copy of the Plan and certain information
related thereto and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts this Agreement and the Option subject to
all of the terms and provisions thereof. Optionee has reviewed the Plan and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
relating to the Option. Optionee hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Board upon any questions
arising under the Plan.
Exhibit “A”
Affiliated Computer Services, Inc.
Stock Option Agreement (Quebec) — Page 6 of 6

 